DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Claims 8-11 and 20 have been fully considered.  However, they are moot because of new grounds of rejection.
Drawing Objections
Drawing objections have been withdrawn subsequent Applicant’s amendments of 10/15/2020.
Claim Rejections - 35 USC § 112
Rejections under 35 U.S.C. 112(b) have been withdrawn subsequent Applicant’s amendments of 10/15/2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Yoneda et al., (hereinafter Yoneda), U.S. Patent Application Publication 2014/0306792, in view of Matsushima et al., (hereinafter Matsushima) Japanese Patent JP2005159301A.
Regarding Claim 8, Yoneda teaches, a multilayer inductor (Fig. 2) comprising: 
an element body (12) formed by stacking magnetic layers (16a-16i) in a stacking direction; and 
a coil (19a-19d) that is provided inside the element body and wound in a substantially helical shape, 
the coil being formed by stacking in the stacking direction a plurality of coil wiring lines (19a-19d) that are wound in substantially planar shapes, and 
the coil wiring lines each including one or more coil conductor layers (18a-18h) that are stacked in the stacking direction so as to be in surface contact with each other, and 
wherein in a cross section, which is taken along the stacking direction, of at least one coil wiring line among the plurality of coil wiring lines, 
insulation portions exist (Fig. 3) between 
the magnetic layers and width-direction side surfaces of the one or more coil conductor layers (recess Ga-Gc), 
(Yoneda: Figs. 1-3, para. [0031], [0033]-[0035]).
Yoneda does not explicitly teach, hollow portions exist (Fig. 3) between 
the magnetic layers and width-direction side surfaces of the one or more coil conductor layers.
However, Matsushima teaches, hollow portions (2) exist (Fig. 1) between 
the magnetic layers and width-direction side surfaces of the one or more coil conductor layers (1).  (Matsushima: machine translation, Figs. 1-2, para [0021]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil wiring lines of Yoneda to include the gaps at the width direction of Matsushima, the motivation being “the residual stress generated in the ceramic body can be reduced” [0011].  (Matsushima: machine translation, Figs. 1-2, para [0011]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 9, the combination of Yoneda in view of Matsushima further teaches, wherein in the at least one coil wiring line, 
a maximum width of the second and subsequent coil conductor layers (Yoneda: 18a, 18c, 18e) is smaller than 
(Yoneda: Figs. 1-3, para. [0031], [0033]-[0035]).
Regarding Claim 10, the combination of Yoneda in view of Matsushima further teaches, wherein two or more (Yoneda: 19a, 19b) of the coil wiring lines are electrically connected in parallel with each other.  (Yoneda: Figs. 1-3, para. [0031], [0033]-[0035]).
Regarding Claim 20, the combination of Yoneda in view of Matsushima further teaches, wherein two or more (Yoneda: 19a, 19b) of the coil wiring lines are electrically connected in parallel with each other.  (Yoneda: Figs. 1-3, para. [0031], [0033]-[0035]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yoneda in view of Matsushima, as applied to claim 8, in view of Tatsukawa et al., (hereinafter Tatsukawa), U.S. Patent Application Publication 2011/0100527.
Regarding Claim 11, the combination of Yoneda in view of Matsushima teaches, two conductor layers (Yoneda: 18a-18h) per coil wiring line (19a-19d).  (Yoneda: Figs. 1-3, [0031], [0033]-[0035]).
The combination of Yoneda in view of Matsushima does not explicitly teach, wherein among the two or more coil wiring lines that are electrically connected in parallel with each other, the number of coil conductor layers forming at least one coil wiring line is different from the number of coil conductor layers forming another coil wiring line.
(Tatsukawa: Figs. 1, 2, 15, 16, para [0072], [0074]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the coil wiring lines of the combination of Yoneda in view of Matsushima to include the different number of conductor layers of Tatsukawa, the motivation being “to prevent the decrease in the permeability”.  (Tatsukawa: Figs. 1, 2, 15, 16, para [0074]).  Therefore, the limitations of Claim 11 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
2/22/2021


/ELVIN G ENAD/Supervisory Patent Examiner, Art Unit 2837